 1

 2

 3

 4                                     UNITED STATES DISTRICT COURT
 5                                   EASTERN DISTRICT OF CALIFORNIA
 6

 7   BRIAN CAPUTO,                                        Case No. 1:15-cv-01008-LJO-EPG (PC)
 8                   Plaintiff,                           ORDER VACATING ORDER & WRIT OF
                                                          HABEAS CORPUS AD TESTIFICANDUM
 9          v.
                                                          (ECF NO. 171)
10   GONZALES, et al.,
11                  Defendants.
12

13            Brian Caputo (“Plaintiff”) is a prisoner1 proceeding pro se and in forma pauperis in this
14   this civil rights action filed pursuant to 42 U.S.C. § 1983.
15            On April 30, 2019, the Court issued an Order & Writ of Habeas Corpus Ad
16   Testificandum, directing Plaintiff’s institution of confinement to make Plaintiff available to
17   participate in a settlement conference by telephone. (ECF No. 171). On May 24, 2019, the
18   settlement conference judge vacated the settlement conference. (ECF No. 175).
19            Because the settlement conference has been vacated, IT IS ORDERED that the Order &
20   Writ of Habeas Corpus Ad Testificandum as to Brian Caputo, 71322-097, is VACATED.
21

22
     IT IS SO ORDERED.

23
         Dated:       May 29, 2019                                        /s/
24                                                                UNITED STATES MAGISTRATE JUDGE
25

26

27

28           1
               Plaintiff was detained at Kern County Jail at the time of the incidents alleged in the complaint. He is
     now incarcerated at USP Yazoo City.

                                                              1
